J-S09002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOSE CARPENA                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANNA DEL VALLE                             :
                                               :
                       Appellant               :   No. 2586 EDA 2019

                  Appeal from the Order Entered July 30, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                      No(s): January Term, 2019 No. 1438


BEFORE:      SHOGAN, J., LAZARUS, J., and COLINS, J.*

MEMORANDUM BY SHOGAN, J.:                                FILED APRIL 24, 2020

        Appellant, Anna Del Valle, appeals pro se from the order entered July

30, 2019, denying her petition to open default judgment. For the reasons that

follow, we quash this appeal.

        The trial court summarized the factual and procedural history of this

case as follows:

              This appeal arises from an October 21, 2015, tax sale of a
        property (“2015 Tax Sale”), located at 191 Rosemar Street,
        Philadelphia, PA 19120 (“Subject Property”). Appellant currently
        resides at the Subject Property. Jose Carpena (“Appellee”) is an
        adult individual residing at 1635 Germantown Avenue,
        Philadelphia, Pennsylvania 19126.

             In 2015, Appellant was the record owner of the Subject
        Property. On October 21, 2015, the subject property was sold for
        $22,500.00 at tax sale under the caption City of Philadelphia v.
        Anna Del Valle, Case# 1504T0341. On December 10, 2015,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S09002-20


     Appellant filed a Motion to Redeem Premises. On May 13, 2016,
     the Appellant’s Motion to Redeem was granted. The court’s May
     13, 2016, order required Appellant to pay the third party
     purchaser $22,500 to redeem the Subject Property.

           The Appellant was unable to acquire the required funds.
     Sometime around October 2016, Appellee approached Appellant
     with the following offer: (1) Appellee would give $22,500 to
     Appellant to pay the redemption price to the third party
     purchaser; and, (2) Appellant would ensure that the property
     would be deeded from the third party purchaser to Appellee
     shortly thereafter (the “October 2016 Agreement”). Appellant
     accepted the offer and paid the redemption price to the third party
     purchaser. On October 21, 2016, title of the Subject Property was
     transferred directly to the Appellant and the deed was recorded
     on December 23, 2016. Title was never transferred to the
     Appellee, as per the October 2016 Agreement, nor has Appellant
     reimbursed Appellee the $22,500.

            On January 17, 2019, Appellee initiated the underlying quiet
     title action (the “2019 Quiet Title Action”). On January 17, 2019,
     the Appellee filed a Writ of Summons which was personally served
     upon Appellant. On April 3, 2019, Appellee’s complaint in quiet
     title was served upon Appellant by First Class Mail. On May 14,
     2019, Appellee filed a Praecipe to Enter Default Judgment with the
     Office of Judicial Records of the City of Philadelphia. (Attached as
     Exhibit A).

            On May 16, 2019, Appellee filed a Motion to Enter Default
     Judgment with the Trial Court. (Attached as Exhibit B). On June
     13, 2019, the trial court granted the Appellee’s May 16, 2019,
     Motion to Enter Default Judgment (the “June 13th Default”).
     (Attached as Exhibit C). On June 21, 2019, Appellant filed a
     Petition to Open the June 13th Default (the “June 21st Petition to
     Open”). (Attached as Exhibit D). On July 30th, 2019, the trial
     court denied Appellant’s Petition to Open.

           On August 1, 2019, Appellant filed a timely Notice of Appeal
     to the Superior Court of Pennsylvania. On August 5, 2019, per
     Pa. R.A.P. 1925(b), the trial court ordered Appellant to file a
     Concise Statement of Errors Complained of on Appeal within
     twenty-one (21) days. On August 20, 2019, Appellant timely filed
     a Statement of Matter Complained of on Appeal.


                                    -2-
J-S09002-20


Trial Court Opinion, 10/4/19, at 1-2.

      Appellant filed what we liberally construe to be an appellate brief. The

“brief” consists essentially of a two-page letter addressed to this Court,

attempting to explain the facts surrounding this matter. Appellant’s Brief at

1-2. Attached to the letter are three statements from individuals alleged to

have been involved and multiple legal filings from this case.      Id. at 3-21

(unnumbered).

      The Pennsylvania Rules of Appellate Procedure provide guidelines

regarding the required content of an appellate brief. See Pa.R.A.P. 2111–

2119 (setting forth in detail the required content of appellate briefs).

Substantial deviations from the rules governing appellate briefs are sufficient

grounds to suppress an appellant’s brief and quash or dismiss an appeal.

Pa.R.A.P. 2101; see Wilkins v. Marsico, 903 A.2d 1281, 1285 (Pa. Super.

2006) (explaining that significant “[d]eviations from the rules governing

appellate briefs . . . are sufficient grounds to suppress [an appellant’s brief]

and quash the appeal.”).

      Furthermore, “[a]lthough this Court is willing to liberally construe

materials filed by a pro se litigant, pro se status confers no special benefit

upon the appellant.” In re Ullman, 995 A.2d 1207, 1211-1212 (Pa. Super.

2010). “To the contrary, any person choosing to represent himself in a legal

proceeding must, to a reasonable extent, assume that his lack of expertise

and legal training will be his undoing.” Id. at 1212. Accordingly, a litigant’s


                                     -3-
J-S09002-20


pro se status does not relieve him of the duty to follow the Rules of Appellate

Procedure. Jiricko v. Geico Ins. Co., 947 A.2d 206, 213 n.11 (Pa. Super.

2008).

       Herein, Appellant’s pro se filing is woefully insufficient to meet the

requirements of an appellant’s brief as outlined by our Rules of Appellate

Procedure.     Most glaring is Appellant’s failure to include a statement of

questions involved as required by Pa.R.A.P. 2116. We have explained that

the lack of a statement of questions involved, along with other deficiencies,

renders an appellant’s filing inadequate to present specific issues for review.

Branch Banking & Trust v. Gesiorski, 904 A.2d 939, 942-943 (Pa. Super.

2006). In Branch Banking & Trust, this Court found the appellant’s failure

to include a statement of questions involved in its brief “most troubling” in

light of the language of Pa.R.A.P. 2116. Id. at 942.1 Thus, we concluded that

the absence of a statement of questions involved is a significant impediment

to our judicial review. Id. In the case sub judice, Appellant’s failure to present

a statement of questions involved in her brief precludes our review of any

issues.



____________________________________________


1 We note that the language of Pa.R.A.P. 2116 at the time Branch Banking
& Trust was decided differs from the current language of Pa.R.A.P. 2116,
which became effective with the 2013 amendments. See Pa.R.A.P. 2116,
note. However, Pa.R.A.P. 2116(a) currently includes the following dictate:
“No question will be considered unless it is stated in the statement of questions
involved or is fairly suggested thereby.” Pa.R.A.P. 2116(a).


                                           -4-
J-S09002-20


      Furthermore, Appellant fails to present any cogent legal arguments or

legal citations in support of her argument. She also does not reference the

record in support of her argument. In fact, Appellant fails to comply in any

way with our rules of appellate procedure regarding an appellant’s brief.

Pa.R.A.P. 2111, 2114-2119.      Because of the considerable defects, we are

unable to perform effective appellate review. Accordingly, we are constrained

to quash Appellant’s appeal for failure to comply with our Rules of Appellate

Procedure. See Branch Banking & Trust, 904 A.2d at 942-943 (“we decline

to become the appellant’s counsel. When issues are not properly raised and

developed in briefs, when the briefs are wholly inadequate to present specific

issues for review, a Court will not consider the merits thereof.”). Furthermore,

as outlined above, Appellant’s pro se status does not relieve her of the duty

to follow the Pennsylvania Rules of Appellate Procedure. Jiricko, 947 A.2d at

213 n.11. As such, we are compelled to quash Appellant’s appeal.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/20




                                     -5-